OPINION OF THE COURT
PER CURIAM.
The defendant’s failure to appear upon notice resulted in the issuance of a bench warrant. A few months later when the defendant was stopped for a traffic violation, he was arrested on the warrant. He posted a cash bond, and again failed to appear.
Some ten months later the defendant moved to set aside the bench *136warrant and to set aside the bond forfeiture. The trial judge set aside the bench warrant and “. . . close(d) the case on the estreature.”
We interpret the trial court’s action as a dismissal, which under these circumstances was improper. There was no motion to dismiss pending, and whether or not to pursue the case further was within the discretion of the state attorney, not the court. See State v Perez, 543 So.2d 386 (Fla. 3d DCA 1989).
Reversed and remanded for further proceedings consistent with this opinion.